                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

DEBRA LAPOSA, an individual,

           Plaintiff,

v.                             Case No:    2:19-cv-361-FtM-99UAM

WAL-MART STORES EAST, L.P.,
a       Foreign      Profit
Corporation,

          Defendant.


                         OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion to

Strike (Doc. #8) filed on March 26, 2019.      No response has been

filed and the time to do so has expired.     (Doc. #11.)   Defendant

moves to strike any references to “negligent mode of operation” in

the Amended Complaint (Doc. #12).    For the reasons set forth below,

the Motion is granted.

                                I.

     Plaintiff Debra LaPosa has brought this premises liability

action against the owner and operator of a Wal-Mart store for

negligence arising out of a slip and fall incident that occurred

on or about August 2, 2016.    (Doc. #12.)    Plaintiff alleges that

she slipped and fell on a “oily substance,” sustaining serious

injury.   (Id.)
      The case was removed based upon diversity jurisdiction, and

is currently proceeding on an Amended Complaint.                     Defendant moves

to strike paragraph 7 of the Amended Complaint, arguing that

negligent mode of operation is no longer a viable claim in Florida.

The offending paragraph reads:

      7. On the date of the incident, Wal-Mart Stores East,
      L.P., by and through its employees, servants, and/or
      agents could reasonably anticipate that its mode of
      operation for ensuring that the floor of the store was
      not left in a slippery and dangerous condition was not
      reasonable.

(Doc. #12, ¶ 7.)

                                         II.

      Pursuant     to    Rule   12(f)    of     the   Federal    Rules     of   Civil

Procedure, a party may move to strike “any insufficient defense or

any   redundant,       immaterial,     impertinent,     or    scandalous     matter”

within   the   pleadings.        The    court    enjoys      broad    discretion   in

determining whether to grant or deny these motions to strike.

Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp.

992, 1000 (M.D. Fla. 1976).             “The purpose of a motion to strike

is to clean up the pleadings, streamline litigation, and avoid

unnecessary forays into immaterial matters.”                    Hutchings v. Fed.

Ins. Co., 2008 WL 4186994, *2 (M.D. Fla. Sept. 8, 2008).                        It is

not intended to “procure the dismissal of all or part of a

complaint.”      Id.    Likewise, a motion to strike is a drastic remedy

and is disfavored by the courts.              Reyher v. Trans World Airlines,




                                        - 2 -
881 F. Supp. 574, 576 (M.D. Fla. 1995).                    Therefore, a motion to

strike should be granted only if “the matter sought to be omitted

has no possible relationship to the controversy, may confuse the

issues, or otherwise prejudice a party.”                  Id.

       In evaluating a motion to strike, the Court generally applies

the same test used to determine a 12(b)(6) motion, including the

general rule that matters outside the pleadings are not to be

considered.       See     Antoniou    v.       Thiokol    Corp.       Group    Long   Term

Disability      Plan,    849    F.   Supp.      1531,     1533    (M.D.       Fla.    1994)

(“[M]atters      outside       the   pleadings,          such    as     affidavits      or

depositions must be disregarded in an analysis under a Rule 12(f)

motion to strike.”).

                                        III.

       The mode of operation theory allows a slip-and-fall plaintiff

to    recover   by   showing     that      a    defendant       failed    to    exercise

reasonable care in selecting a mode of operation, without showing

that the defendant had actual or constructive knowledge of the

dangerous condition.           See Markowitz v. Helen Homes of Kendall

Corp., 826 So. 2d 256, 259-60 (Fla. 2002) (“[T]he mode-of-operation

rule looks to a business’s choice of a particular mode of operation

and   not   events      surrounding     the     plaintiff’s       accident.”).           In

Markowitz, the court recognized that the duty of premises owners

to maintain their premises in a safe condition was not limited to

simply detecting the dangerous conditions as they occur, but



                                        - 3 -
businesses were under a duty to take actions to “reduce, minimize,

or eliminate foreseeable risks before they manifest themselves. .

. .”   Id. at 259.   At the time Markowitz was decided, the slip and

fall statute in effect explicitly mentioned mode of operation,

providing that:

       (1) The person or entity in possession or control of
       business premises owes a duty of reasonable care to
       maintain the premises in a reasonably safe condition for
       the safety of business invitees on the premises, which
       includes reasonable efforts to keep the premises free
       from transitory foreign objects or substances that might
       foreseeably give rise to loss, injury, or damage.

       (2) In any civil action for negligence involving loss,
       injury, or damage to a business invitee as a result of
       a transitory foreign object or substance on business
       premises, the claimant shall have the burden of proving
       that:

            (a)   The person or entity in possession or control
                  of the business premises owed a duty to the
                  claimant;

            (b)   The person or entity in possession or control
                  of the business premises acted negligently by
                  failing to exercise reasonable care in the
                  maintenance, inspection, repair, warning, or
                  mode of operation of the business premises.
                  Actual   or   constructive  notice   of   the
                  transitory foreign object or substance is not
                  a required element of proof to this claim.
                  However, evidence of notice or lack of notice
                  offered by any party may be considered
                  together with all of the evidence; and

            (c)   The failure to exercise reasonable care was a
                  legal cause of the loss, injury, or damage.

Fla. Stat. § 768.0710(2)(b) (emphasis added) (repealed July 1,

2010).




                                 - 4 -
       On July 1, 2010, a new slip and fall statute went into effect,

Fla. Stat. § 768.0755, and the current version of the statute was

in effect at the time of LaPosa’s slip and fall.                 The statute now

provides:

       (1) If a person slips and falls on a transitory foreign
       substance in a business establishment, the injured
       person must prove that the business establishment had
       actual or constructive knowledge of the dangerous
       condition and should have taken action to remedy it.
       Constructive knowledge may be proven by circumstantial
       evidence showing that:

           (a)       The dangerous condition existed for such a
                     length of time that, in the exercise of ordinary
                     care, the business establishment should have
                     known of the condition; or

           (b)       The condition occurred with regularity and was
                     therefore foreseeable.

       (2) This section does not affect any common-law duty of
       care owed by a person or entity in possession or control
       of a business premises.

Fla.    Stat.    §    768.0755    (2010).        Defendant   argues   the   current

version eliminates the mode of operation theory.                 (Doc. #8, at 2-

4.)

       Florida courts have held that under the current version of

the    statute,      proof   of   actual    or    constructive   knowledge    is   a

necessary element of a slip and fall claim.                  See Pembroke Lakes

Mall Ltd. v. McGruder, 137 So. 3d 418, 426 (Fla. 4th DCA 2014).

See also Woodman v. Bravo Brio Restaurant Group, Inc., No. 6:14-

cv-2025-Orl-40TBS, 2015 WL 1836941, *2 (M.D. Fla. Apr. 21, 2015)

(interpreting § 768.0755 to effectuate the legislature’s intent



                                       - 5 -
and finding that proof of actual or constructive knowledge is an

element of a slip and fall case, replacing proof by negligent mode

of operation); Valles v. Target Corp., No. 14-60723-Civ-Scola,

2015 WL 1640326, *2 (S.D. Fla. Apr. 9, 2015) (Essentially, under

Florida law, “a person claiming that a store was negligent by not

cleaning up a dangerous condition must present some evidence that

the dangerous condition ... existed for such a length of time that,

in the exercise of ordinary care, the store would have known of

the condition.”) (citing Vallot v. Logan’s Roadhouse, Inc., 567 F.

App’x 723, 726 (11th Cir. 2014) (affirming an order granting

summary judgment where the plaintiff failed to establish that the

restaurant    had    actual      or   constructive    notice     of   a   slippery

substance on the floor where he fell)).

     The Court agrees that the plain language of subsection (1)

requires     proof   of    actual       or   constructive   knowledge      of   the

transitory foreign substance.            In enacting Fla. Stat. § 768.0755,

the Florida legislature specifically repealed the language of Fla.

Stat. § 768.0710, which had allowed a plaintiff to establish a

claim for relief by showing a negligent mode of operation without

the showing of actual or constructive knowledge.               In interpreting

§ 768.0755, this Court must “strive to effectuate the legislature’s

intent”    beginning      with    the    plain   language   of    the     statute.

Kasischke v. State, 991 So. 2d 803, 807 (Fla. 2008) (noting that




                                         - 6 -
if the statutory language is “clear and unambiguous,” the inquiry

ends there).

     Therefore, the Court will grant the Motion to Strike any

references in the Amended Complaint to negligent mode of operation.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant’s Motion to Strike (Doc. #8) is GRANTED.   Paragraph

7 of the Amended Complaint (Doc. #12) is stricken.

     DONE and ORDERED at Fort Myers, Florida, this __20th__ day of

June, 2019.




Copies:
Counsel of Record




                                 - 7 -
